Respondents have moved to dismiss this appeal for lack of
                jurisdiction, asserting that it was prematurely filed before the district
                court resolved all claims pertaining to all the parties in the case below and
                that the district court has yet to enter a written order resolving appellants'
                motion for relief from the default judgment and for reconsideration.
                Appellants oppose the motion, mostly arguing the merits of their appeal
                but also asserting that (1) the default judgment, which is not certified as
                final under NRCP 54(b), and which does not resolve claims against
                defendant/appellant Philip Percival, is final and appealable; and (2) the
                lack of a written order denying their post-judgment motion for relief from
                thefl judgment and for reconsideration is irrelevant. Respondents have
                filed a reply, again pointing out that no final judgment has been entered.
                            Having considered the parties' arguments, we grant the
                motion to dismiss. All claims against defendant/appellant Philip Percival
                undisputedly remain pending in the district court and the default
                judgment as to the remaining defendants/appellants was not certified as
                final under NRCP 54(b). The default judgment is therefore not a final,
                appealable judgment. See NRAP 3A(b)(1); Lee v. GNLV Corp.,           116 Nev.
424, 996 P.2d 416 (2000). Unless an appeal is allowed by statute or court
                rule, interlocutory orders are not independently appealable but may be
                challenged only in the context of an appeal from the final judgment.'


                       "The order denying appellants' previously filed motion to set aside
                the entries of defaults against them is likewise interlocutory, and thus,
                unreviewable in the absence of final judgment. Appellants appear to have
                filed a post-judgment motion seeking relief from the default judgment and
                reconsideration of their motion to dismiss, but they failed to include a copy
                of that motion with their docketing statement and they acknowledge that
                the district court has not entered a written order resolving that motion.


SUPREME COURT
          OF
      NEVADA
                                                      2
(0) 1947.).
                Cortsol. Generator-Net'., Inc. v. Cummins Engine Co., 114 Nev. 1304, 1312,
                971 P.2d 1251, 1256 (1998). Accordingly, as no final judgment has been
                entered below, we lack jurisdiction and we
                            ORDER this appeal DISMISSED.




                                                             Parraguirre


                                                             ilLtk
                                                             Saitta


                cc: Hon. Douglas W. Herndon, District Judge
                     Thomas J. Tanksley, Settlement Judge
                     Homeowner Relief Lawyers LLC
                     Law Offices of Marilee A. Ryan, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                          3
(0) 1947A